Citation Nr: 1116384	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-41 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for loss of vision in the right eye, to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an increased evaluation in excess of 10 percent for conjunctivitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO). 

In September 2010, the Veteran testified before the undersigned during a videoconference hearing.   During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  It is noted that although the undersigned did not identify the service connection claim as currently on appeal, the Veteran did provide testimony regarding that claim.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that during the September 2010 Board hearing, the Veteran advanced a new theory of entitlement to support the claim for service connection for loss of vision in the right eye- entitlement to service connection on a secondary basis.  In this regard, the Veteran asserts that the vascular symptomatology associated with his service-connected diabetes mellitus proximately caused or aggravated the loss of vision in his right eye.   Essentially, the Veteran contends that his diabetes mellitus interfered with the right eye's ability to heal following corrective surgery for the retina detachment.  A review of the record does not show that the Agency of Original Jurisdiction (AOJ) has yet considered the Veteran's claim under this theory of entitlement.  As such, a remand is necessary to allow for proper development and adjudication by the AOJ of the claim on a secondary basis.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

In light of this additional theory of entitlement, the Veteran should also be informed of what evidence and information is needed to substantiate this alternate theory of entitlement.  Specifically, he should have been informed that establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service- connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Omission of this notice could be prejudicial to the Veteran; therefore, the matter must be remanded to correct this deficiency.

In light of the Veteran's contentions and the state of the record, the Board finds that a remand is also necessary to afford the Veteran another VA examination to obtain a medical opinion that addresses the question of etiology on a basis of secondary service connection.  The Board feels that the Veteran should be examined by a VA physician to address this matter.  In this regard, the VA examiner is specifically asked to discuss whether the Veteran's service-connected diabetes mellitus could be a causative factor involving the alleged right eye disability.

Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As for the Veteran's claim for an increased evaluation for conjunctivitis, it must also be remanded.  During the September 2010 Board hearing, the Veteran testified about symptomatology associated with his conjunctivitis that were not addressed in the most recent VA eye examination (May 2009).  The Veteran stated that he experienced pain and occasional loss of vision in his left eye.  The report of the May 2009 VA examination shows that no active conjunctivitis was observed and there was evidence of any symptomatology associated with residuals of the inactive disease in the Veteran's left eye.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

It is observed that under the former version of 38 C.F.R. § 4.84a, Diagnostic Code 6018 (effective for claims filed prior to December 10, 2008), a maximum 10 percent evaluation is warranted for active chronic conjunctivitis with objective symptoms.  Where conjunctivitis is healed with residuals, the residuals are to be rated, such as such as visual impairment and disfigurement.

The Board also notes that the Veteran's increase rating claim is also inextricably intertwined with the Veteran's claim for entitlement to service connection for loss of vision in the right eye.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  In this regard, in the order to determine whether the Veteran is entitled to a higher evaluation for residuals of inactive conjunctivitis, it must first be determined whether any loss of vision in either eye is service-connected.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will specifically inform the Veteran of the information and evidence needed to substantiate a claim of secondary service connection in accordance with 38 C.F.R. § 3.310, and Allen, supra, and allow the Veteran a reasonable time to respond.

2. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

3. Following the receipt of any records requested above, schedule the Veteran for a VA eye examination.  The purpose of the examination is twofold: (1) to determine whether the loss of vision in his right is proximately related to his service-connected diabetes mellitus; and (2) to determine the nature and severity of the Veteran's service-connected conjunctivitis, including any residuals of the disease (active or inactive). 

Any diagnostic testing or evaluation deemed necessary, including field of vision as measured by Goldmann Perimeter, should be performed.  The examiner is requested to include the total field of vision for both eyes, and to specifically comment on the extent, if any, of any area of loss or impairment of vision in either eye.  All findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The VA examiner should first determine the likely etiology of the loss of vision in the Veteran's right eye.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any loss of vision in the right eye is secondary to or was aggravated by his service-connected diabetes mellitus.  The examiner should comment on the Veteran's assertions that the vascular problems associated with his service-connected diabetes proximately caused the loss of vision in his right eye following the corrective surgery for detached retina.  

Then the VA examiner should determine the nature and current severity of the Veteran's service-connected conjunctivitis.  The examiner should determine whether the Veteran's conjunctivitis is active, with objective symptoms, or instead healed, and identify all associated residuals (symptoms, etc.), such as loss of vision, and indicate whether there is disfigurement.

The examiner must provide a rationale for each opinion.  If an opinion cannot be provided without resorting to speculation, it should so be stated and a rationale for why not should be provided.

4. Thereafter, readjudicate the claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it.

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


